Citation Nr: 0624520	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In March 2005, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

As will be discussed in further detail below, this case 
involves the issue of entitlement to a higher initial 
disability rating PTSD.  In such appeals, the Board may 
assign staged ratings, and it has in fact done so in this 
case.  Thus, while the maximum benefit sought on appeal is 
being granted for a portion of the period on appeal, the 
remaining portion continues on appeal, and, for reasons that 
will be discussed in the REMAND section below, that remaining 
portion is the subject of a remand for additional 
development.  


FINDING OF FACT

From September 13, 2005, to present, the veteran's PTSD has 
been manifested by total occupational and social impairment.


CONCLUSION OF LAW

Effective September 13, 2005, the criteria for a 100 percent 
disability rating for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating higher 
than 30 percent for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, and that VA will notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

With respect to the period from September 13, 2005, to the 
present, the Board is granting a 100 percent rating; 
therefore, the veteran has not been prejudiced by any failure 
on the part of VA to comply with the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  With respect to the 
period prior to September 13, 2005, as that portion of the 
appeal is being remanded, the RO or the AMC will have an 
opportunity to ensure that the veteran has been properly 
notified, and to assist the veteran, prior to the case being 
returned to the Board.  

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

A 30 percent rating is for assignment where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is for assignment where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is for assignment where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is for assignment where total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Analysis

The veteran was afforded a VA examination on September 13, 
2005, in compliance with the Board's March 2005 remand.  The 
examiner was asked to state an opinion as to the current 
degree of social and occupational impairment resulting from 
the veteran's PTSD, and to state whether the PTSD renders the 
veteran unemployable.  

The Board acknowledges that the results of the September 2005 
VA examination do not indicate that the veteran experiences 
all of the symptoms associated a 100 percent rating.  
Specifically, the examiner found the veteran's appearance, 
attitude and behaviors to be generally within normal limits.  
Hygiene and grooming were good; his speech was relevant and 
coherent; his thought processes were rational and goal 
directed; there was no evidence of hallucinations or 
delusions or ritualistic behavior.  The veteran was also 
found to be oriented and did marginally well on simple tasks 
of short-term memory.  

However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Thus, a finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.  

In this case, the September 2005 VA examiner found that the 
veteran's PTSD is currently "quite severe" with a marked 
exacerbation of symptoms since the February 2002 examination.  
The veteran was also diagnosed with major depression, 
moderate in degree, which was attributed to his service-
connected PTSD.  His prognosis for significant improvement 
was found to be guarded at best.

With respect to social impairment, the veteran was found to 
be markedly socially avoidant with psychic numbing and severe 
emotional detachment and estrangement from others due to 
recurring gruesome nightmares, daily intrusive recollections, 
and recurring flashbacks.  It was noted that the veteran has 
set up his basement as a bunker where he spends virtually all 
of his time, sometimes sitting alone with the lights off for 
hours.  

With respect to occupational impairment, the examiner 
concluded that the veteran was "incapable of work at any 
level because of his PTSD."

In the Board's view, the results of the September 2005 VA 
examination clearly demonstrate total occupational and social 
impairment due to PTSD.  Thus, while the specific symptoms 
enumerated for a 100 percent rating are not all shown, the 
symptoms demonstrated on examination are of the type and 
degree contemplated for a 100 percent rating.  Accordingly, 
effective from September 13, 2005, the date that it became 
factually ascertainable that the veteran was totally 
occupationally and socially impaired due to his PTSD, the 
Board finds that the criteria for a 100 percent rating are 
met.

ORDER

Effective September 13, 2005, a 100 percent disability rating 
for PTSD is granted.


REMAND

The veteran was granted entitlement to service connection for 
PTSD, effective October 16, 1997.  As the veteran appealed 
the rating decision assigning an initial 30 percent rating, 
the entire initial evaluation period is at issue.  Although a 
100 percent rating has been granted for PTSD effective 
September 13, 2005, it is unclear whether a rating higher 
than 30 percent is warranted prior to September 13, 2005.  
This is due, at least in part, to a failure of the 
originating agency to adjudicate the issue of entitlement to 
service connection for alcohol abuse as secondary to PTSD, as 
instructed in the March 2005 remand.  

Although the September 2005 examiner found that the veteran's 
alcohol abuse was currently in remission, it was specifically 
found to have been in remission for only two months at the 
time of the February 2002 examination, conducted by the same 
physician who conducted the September 2005 examination.  This 
leaves a substantial amount of time during the period on 
appeal where alcohol abuse plays at least some role in the 
veteran's disability picture.  It was for this reason that 
the Board requested adjudication of this issue.  

The Court has held that RO compliance with a remand is not 
discretionary, and that, if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO or the AMC should send the 
veteran an appropriate VCAA notice letter 
pertaining to the following issues: 

*	Entitlement to service connection for 
alcohol abuse as secondary to PTSD.

*	Entitlement to a disability rating 
higher than 30 percent for PTSD prior 
to September 13, 2005.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
obtaining a medical opinion if necessary.

4.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for alcohol abuse on a 
secondary basis and inform the veteran of 
his appellate rights with respect to this 
decision.

5.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
an initial rating in excess of 30 percent 
for PTSD during the period prior to 
September 13, 2005.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


